Citation Nr: 1212662	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative changes of the cervical spine with possible myelopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected pain disorder secondary to service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by which the RO denied an increased rating for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11 and granted service connection for degenerative changes of the cervical spine with possible myelopathy and for pain disorder secondary to service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11.  Regarding the latter two issues, the Veteran is contesting the initial 10 percent disability ratings assigned.


FINDINGS OF FACT

1.  The service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, are manifested by no more than some limitation of motion, pain, and restriction of activities.

2.  The service-connected degenerative changes of the cervical spine with possible myelopathy are manifested by no more that limitation of motion with pain.

3.  The competent and probative evidence shows that the service-connected pain disorder secondary to service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11 is not manifested by depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment or memory loss associated with the service-connected psychiatric disorder ,with global assessment of function (GAF) scores of 75 in June 2002 and 90 in July 2010.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

2.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, Veteran's service-connected degenerative changes of the cervical spine with possible myelopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected pain disorder secondary to service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9422 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA  has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17   (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in March 2006.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  In September 2010, the Social Security Administration indicated that there were no records pertaining to the Veteran.  Furthermore, the Veteran was afforded adequate VA medical examinations in furtherance of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


	(CONTINUED ON NEXT PAGE)


Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Residuals of a thoracic spine injury with anterior wedging, T8-T11 

The Veteran's service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, have been rated 20 percent disabling by the RO under the provisions of Diagnostic Code 5010-5291.  38 C.F.R. §§ 4.20, 4.71a.  

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011). 

The rating criteria for the evaluation of spine disorders were amended effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Regulation. 51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The new criteria are applicable to the period of time since their effective date.  VAOPGCPREC 3-2000.  The Veteran filed his claim for increase in March 2006.  Thus the new spinal rating criteria apply, and the Board will evaluate the claim based on the current spinal evaluation criteria.

With the possible exception of intervertebral disc syndrome, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provide as follows: 

100% Unfavorable ankylosis of the entire spine; 

50% Unfavorable ankylosis of the entire thoracolumbar spine; 

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243 (2011) (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2011). 

In April 2006, the Veteran was afforded a VA examination of the spine.  The Veteran complained of thoracic spine pain that was worse with walking.  On objective examination, the thoracic spine appeared abnormal with thoracolumbar kyphoscoliosis and deformity.  There was bulging over the spinal process in the lower thoracic area with overlaying swelling of the tissue at T11.  There was tenderness to palpation of the midline thoracic spine.  There was also mild to moderate bilateral paraspinal muscle spasm in the thoracic spine region.  Scoliosis was to the right.  Thoracic spine range of motion was from zero to 10 degrees of extension with pain at the last degree.  Range of motion was additionally limited by pain but not fatigue, weakness, lack of endurance, or incoordination after repetitive use or during flare-ups.  Range of motion was as follows: flexion zero to 90 degrees without pain; extension zero to 10 degrees with pain; right and left lateral flexion from zero to 15 degrees with pain; right and left rotation zero to 20 degrees with pain.  A thoracic spine X-ray study revealed spondylosis from T4 to T12 and very mild anterior wedging at T8 and T9 with generalized osteopenia.

The examiner diagnosed thoracolumbar kyphoscoliosis and deformity with chronic strain.  According to the examiner, the disability was of moderate severity.  There was no evidence of intervertebral disc syndrome.  The Veteran was limited in his ability to engage in frequent stooping, climbing, heavy lifting, heavy pushing, and pulling.

In August 2010, the Veteran was afforded another VA examination.  The Veteran indicated that walking more than a mile was difficult.  He reported stiffness, fatigue, spasms, decreased motion, paresthesias, numbness, and weakness.  Pain was severe according to the Veteran and could be exacerbated by physical activity and stress.  With analgesics, the Veteran could function during episodes of pain.  The Veteran denied incapacitation due to the thoracic spine during the previous 12 months.  Objectively, gait and posture were within normal limits.  Walking was steady, and there was no sign of abnormal weight bearing.  The Veteran did not require assistive devices for ambulation.  There was no evidence of radiating pain with movement.  Muscle spasm was absent.  There was muscular tenderness in the applicable region of the spine.  Spinal contour was preserved, though there was tenderness.  There was no thoracic spine ankylosis.  Range of motion was as follows: flexion was to 60 degrees, extension was to zero degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 10 degrees, and rotation was to 20 degrees bilaterally.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner diagnosed status-post thoracic spine injury with anterior wedging at T8 to T11 and pain disorder.  Subjective factors were pain, weakness, stiffness, and muscle spasm.  Objective factors were decreased range of motion with pain, tenderness, and spasms.  The Veteran was limited in his ability to lift heavy objects.  He could not bend without pain.  Pain required intermittent stoppage of daily activities.  

An August 2010 X-ray study of the thoracic spine revealed mild anterior compression at T8, T9, and T10.  There was spondylosis at T11 and T12.

Because intervertebral disc syndrome has not been diagnosed and because there is no evidence of incapacitating episodes, the Board will not consider a rating under Diagnostic Code 5243 as it pertains to intervertebral disc syndrome.

The Board has thoroughly reviewed the evidence and concludes that a rating in excess of 20 percent is not warranted at any time during the rating period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242; Hart, supra.  Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation in excess of 20 percent for the service-connected thoracic spine disability would require forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or favorable ankylosis of the entire spine.  None of these severe manifestations are present.  Again, therefore, an evaluation in excess of 20 percent is not warranted at any time because the Veteran's symptomatology does not rise to the level requires for a higher rating.  Id.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The April 2006 VA examination report noted that range of motion was additionally limited by pain but not fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups..  At the time of the August 2010 VA examination, it was noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Board has taken the foregoing manifestations, to the extent they are present, into consideration.  There is no indication that pain, due to the Veteran's disability has caused functional loss greater than that contemplated by the 20 percent evaluation currently assigned.  As explained above, there is no means by which to assign a disability rating in excess of 20 percent at this time.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A higher evaluation is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's spine.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun, supra.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Degenerative changes of the cervical spine with possible myelopathy

The Veteran's service-connected degenerative changes of the cervical spine with possible myelopathy has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5243.  

The General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are outlined in the section immediately above.

Forward flexion, extension, and left and right lateral flexion to 45 degrees, each, and left and right lateral rotation to 80 degrees, are considered normal ranges of motion of the cervical spine.  Plate V, 38 C.F.R. § 4.71a.  

The Veteran submitted written statements regarding symptoms associated with his neck to include pain that radiated into the upper extremities.  

On VA examination in August 2010, the Veteran reported symptoms such as stiffness, fatigue, weakness, spasms, decreased motion, paresthesia, and numbness.  Objectively, posture and gait were within normal limits.  There was no evidence of radiating pain on movement, guarding, weakness, loss of tone, or atrophy of the limbs.  There was evidence of muscle spasm described as along the paraspinal region at C3-C7.  There was midline tenderness.  There was no cervical spine ankylosis.  Cervical spine range of motion was as follows: forward flexion was from zero to 30 degrees initially with pain at 20 degrees, and it was to 25 degrees after repetitive range of motion exercises.  Extension was to zero degrees.  Right lateral flexion was from zero to 20 degrees with pain at 20 degrees, and the Veteran could perform right lateral flexion to 20 degrees after several attempts.  Left lateral rotation was from zero to 30 degrees with pain at 30 degrees, and the Veteran could perform left lateral flexion to 30 degrees after several attempts.  Rotation was from zero to 40 degrees with pain at 40 degrees bilaterally.  Bilateral rotation was to 40 degrees even after repeated range of motion exercises.  Joint function of the spine was additionally limited by pain, fatigue, and lack of endurance, and pain constituted a major functional impact.  There was no weakness or incoordination after repetitive use.  The examiner diagnosed degenerative changes of the cervical spine with myelopathy.  Subjective factors were pain, weakness, stiffness, and muscle spasm.  The objective factors were decreased range of motion with pain, tenderness, and spasms.  

Because there is no evidence of incapacitating episodes of intervertebral disc syndrome, the Board will rate this matter under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion is the sum of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 Note (2).

Pursuant to the range of motion measurements contained in the record, the Veteran's combined range of motion after repetitive use is 155.  Combined initial range of motion is 160.  The findings on examination along with the pain, fatigue, and lack of endurance associated with the cervical spine militate in favor the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See Id.  Specifically, forward flexion of the cervical spine is not greater than 30 degrees, and the combined cervical spine range of motion is not greater than 170 degrees.  Such manifestations are consistent with the criteria for a 20 percent evaluation.  Id.  An evaluation in excess of 20 percent is not warranted because forward flexion of the cervical spine is not 15 degrees or less and there is no cervical spine ankylosis of any sort.  Id.

The Board concludes that the 20 percent rating is appropriate for the entire appeal period because there is no applicable examination report or other medical evidence reflecting cervical spine symptomatology less severe than that described on VA examination in August 2010.  See Fenderson, supra.; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, Gilbert, supra.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The manifestations specified above, to the extent present, have been taken into consideration in the assignment of the 20 percent evaluation herein.  However, as outlined above, the Veteran's cervical spine symptomatology does not rise to the level required for a 30 percent evaluation or greater.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A higher evaluation is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's spine.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun, supra.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

Pain disorder secondary to service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11

The Veteran's service-connected pain disorder secondary to service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 9422.  38 C.F.R. § 4.130.  

Under this diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9422.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32). 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

In June 2002, the Veteran was diagnosed with a pain disorder associated with both psychological factors and his general medical condition.  A GAF of 75 was assigned.  

In November 2009, the Veteran was brought to a private hospital and placed on a three-day hold after stating that he had obsessive thoughts about killing his dentist.  On admission he stated that he was no longer thinking of killing his dentist.  The Veteran was homeless and stated that he could not sleep due to back pain.  The diagnosis was of adjustment disorder without disturbance of conduct.  

VA treatment notes dated in February 2010 reflect that the Veteran was homeless and living in a motor home for the previous 11 years.  The Veteran indicated that his goal was to find an apartment and to stop using marijuana.  At about that time, he was receiving services to help him with organizational skills such as using a daily planner.  

In March 2010, a VA social worker noted diagnoses of, in pertinent part, post concussive syndrome affecting attention and memory, psychosis not otherwise specified, and a paranoid personality disorder.  

An April 2010 mental health assessment revealed that the Veteran was fully oriented and fairly groomed.  Speech was normal, and the Veteran's mood was calm.  Affect was appropriate, and thought processes were logical.  Memory was intact.  Insight and judgment were fair.  There was no suicidal ideation or homicidal ideation.  There were no delusions or hallucinations.  There was some substance abuse.  The Veteran was unemployed.  He was divorced.  His living arrangement was unstable, and had trouble getting along with others.  

On VA examination in July 2010, the Veteran indicated that he had last worked in 1996 for two weeks and did not return to work due to back pain.  He was not receiving any psychological or psychiatric treatment, and he indicated that he had never taken psychotropic medication.  The examiner noted that the Veteran had never been formally diagnosed with a psychiatric disorder although he did participate in a substance abuse program.  The Veteran was single and lived alone in a van.  The Veteran stated that he got along well with family and friends and handled the activities o daily living independently.  He spent his time reading and walking.  The Veteran handled his own VA benefits.  The examiner indicated that the Veteran was neatly dressed and properly groomed.  He was polite, cooperative, and reliable.  Mood was serious.  There were no overt signs of anxiety, depression, or mania.  There were no panic attacks or obsessive rituals.  The Veteran's thought processes were normal, and there were no psychiatric complaints.  The Veteran did not believe that he was mentally ill.  He indicated that he felt better since he stopped using marijuana.  There was no evidence of a thought disorder.  The Veteran was fully oriented, he had no thoughts regarding harming himself or others.  Judgment and insight are intact.  The examiner noted the presence of postconcussive syndrome.  The Veteran had some trouble with memory and concentration.  The examiner diagnosed "no mental illness" and marijuana use, currently abstinent.  The Veteran's GAF was a 90, and the examiner explained that there were essentially no symptoms of mental impairment.  In the absence of an Axis I psychiatric diagnosis, the examiner indicated that there was no basis for a prognosis.

The Board must determine whether an increased rating is warranted at any time during the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9422; Fenderson, supra.  The Board concludes that although the Veteran's symptoms might wax and wane to some extent, at no time has his disability risen to the level required for a 30 percent disability evaluation.

Indeed, the Veteran's GAF score reflects a high level of functioning, and the symptoms associated with a 30 percent evaluation are absent.  A 30 percent evaluation includes symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  The Veteran was noted to have some trouble with memory and concentration as noted by the July 2010 VA examiner, but that examiner also indicated that was associated with a nonservice-connected post-concussive syndrome.  Otherwise, the manifestations associated with a 30 percent evaluation are absent.  There is no evidence that the Veteran has depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment associated with the service-connected disorder.  The Board, moreover, notes that the Veteran's unemployment history has not been associated with psychiatric problems.  In short, due to the lack of the vast majority of manifestations associated with a 30 percent evaluation for psychiatric disorders throughout the appeal period, a 30 percent evaluation is denied.  Id.

The Board is aware that the symptoms listed under the 30 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 30 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 30 percent evaluation. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pain disorder is inadequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun, supra.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of this appeal, in an unappealed rating decision dated in September 2010, the RO denied entitlement to TDIU.  The Board has not considered entitlement to TDIU in its discussions pertaining to the issues herein because that issue has already been considered by the RO.


	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, is denied.

An evaluation of 20 percent for service-connected degenerative changes of the cervical spine with possible myelopathy is granted subject to the law and regulations governing the payment of veterans' benefits.

An evaluation is excess of 10 percent for service-connected pain disorder secondary to service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


